18-11094-scc        Doc 292     Filed 02/24/21 Entered 02/24/21 19:27:40             Main Document
                                             Pg 1 of 9


DUANE MORRIS LLP
Frederick D. Hyman
Rosa M. Ertze
Evangelos Michailidis
1540 Broadway
New York, NY 10036-4086
Telephone: (212) 692-1000
Facsimile: (212) 692-1020
Email: RHyman@duanemorris.com
       RMErtze@duanemorris.com
       EMichailidis@duanemorris.com

Attorneys for the Foreign Representative

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK


 In re:                                                   Chapter 15

 PERFORADORA ORO NEGRO, S. DE R.L.                        Case No. 18-11094 (SCC)
 DE C.V., et al.
                                                          (Jointly Administered)
 Debtors in a Foreign Proceeding.


                               FIFTH STIPULATION AND ORDER

          This Stipulation (the “Stipulation”) is entered on this 24th day of February 2021 (the “Entry

Date”), by and between José Gerardo Badín Cherit (“Badín”), in his capacity as Foreign

Representative (the “Foreign Representative”) of Integradora de Servicios Petroleros, S.A.P.I. de

C.V. (“Integradora”) and Perforadora Oro Negro, S. de R.L. de C.V. (“Perforadora” and, together

with Integradora, the “Debtors”) and the Defendants (as hereinafter defined) (collectively, the

“Parties”), providing for, subject to the approval of the Court, the extension of the stay of all

deadlines in the above-captioned case (the “Chapter 15 Case”), including, without limitation, in

the Adversary Proceedings (as defined below) (collectively and together with the Chapter 15 Case,

the “Chapter 15 Proceedings”) until the Termination Date (as defined below).
18-11094-scc      Doc 292        Filed 02/24/21 Entered 02/24/21 19:27:40                     Main Document
                                              Pg 2 of 9



                                                RECITALS

       WHEREAS, in September 2017, the Debtors and certain of their affiliates initiated

voluntary concurso mercantil proceedings, insolvency proceedings in México (the “Concurso

Mercantil”);

       WHEREAS, on April 20, 2018 (the “Petition Date”), the Debtors filed their voluntary

petition for bankruptcy relief under chapter 15 of title 11 of the United States Code (the

“Bankruptcy Code”) in the United States Bankruptcy Court for the Southern District of New York

(the “Court”);

       WHEREAS, on June 6, 2019, Gonzalo Gil-White (“Gil-White”) filed, personally and in

his capacity as the then-Foreign Representative of the Debtors, an adversary proceeding against

Alp Ercil, Alterna Capital Partners, LLC, AMA Capital Partners, LLC, Andres Constantin

Antonius-Gonzalez, Asia Research And Capital Management Ltd., CQS (UK) LLP, Fintech

Advisory, Inc., Deutsche Bank Mexico, S.A., Institución de Banca Multiple, García González y

Barradas Abogados, S.C., GHL Investments (Europe) Ltd., John Fredriksen, Kristan Bodden,

Maritime Finance Company Ltd., Noel Blair Hunter Cochrane, Jr, Oro Negro Primus Pte., Ltd.,

Oro Negro Laurus Pte., Ltd., Oro Negro Fortius Pte., Ltd., Oro Negro Decus Pte., Ltd., Oro Negro

Impetus Pte., Ltd., Paul Matison Leand, Jr., Roger Alan Bartlett, Roger Arnold Hancock, Seadrill

Limited,1 Ship Finance International Ltd., and Does 1-100 (collectively, the “First Adversary

Proceeding Defendants”), which is identified by the Court as Adversary Proceeding No. 19-01294

(the “First Adversary Proceeding”);

       WHEREAS, on June 24, 2019, Gil-White filed a second adversary proceeding, personally


1
       Seadrill Limited is a debtor in a proceeding under chapter 11 of the Bankruptcy Code in Case No. 21-30427
       (DRJ) (Bankr. S.D. Tex.). Seadrill Limited’s agreements pursuant to this Stipulation shall not be deemed to
       be a waiver of any right that might be asserted by Seadrill Limited in its capacity as a debtor or debtor in
       possession.


                                                   2
18-11094-scc     Doc 292     Filed 02/24/21 Entered 02/24/21 19:27:40           Main Document
                                          Pg 3 of 9


and in his capacity as the then-Foreign Representative of the Debtors, against Contrarian Capital

Management, LLC and Nordic Trustee, AS (collectively, the “Second Adversary Proceeding

Defendants”), which is identified by the Court as Adversary Proceeding No. 19-01301 (the

“Second Adversary Proceeding”);

       WHEREAS, on September 26, 2019, Fernando Perez-Correa (“Perez-Correa”) filed,

personally and in his capacity as the then-Foreign Representative of the Debtors, an adversary

proceeding together with Jose Antonio Cañedo-White, Carlos Williamson-Nasi, Gonzalo Gil-

White, and Miguel Angel Villegas-Vargas (together with Perez-Correa, the “Third Adversary

Proceeding Plaintiffs,” and, together with Gil-White, the “Non-Debtor Plaintiffs”) against Asia

Research and Capital Management Ltd., GHL Investments (Europe) Ltd., Oro Negro Primus Pte.,

Ltd., Oro Negro Laurus Pte., Ltd., Oro Negro Fortius Pte., Ltd., Oro Negro Decus Pte., Ltd., Oro

Negro Impetus Pte., Ltd., and Ship Finance International Ltd. (collectively, the “Third Adversary

Proceeding Defendants,” and, together with the First Adversary Proceeding Defendants and the

Second Adversary Proceeding Defendants, the “Defendants”), which is identified by the Court as

Adversary Proceeding 19-01360 (the “Third Adversary Proceeding,” and, together with the First

Adversary Proceeding and the Second Adversary Proceeding, the “Adversary Proceedings”);

       WHEREAS, on January 3, 2020 the Court entered the Third Supplemental Order Granting

Recognition of Foreign Main Proceedings [Docket No. 267], recognizing Badín as the Foreign

Representative of the Debtors;

       WHEREAS, on February 11, 2020, the Court granted Badín’s request that all deadlines in

the Chapter 15 Proceedings be stayed until March 16, 2020 [Docket No. 276];

       WHEREAS, on February 21, 2020, Nordic Trustee, AS and NT Refectio XX AS (“NT

Refectio”) submitted an offer (the “Prior Bid”) to the Second District Judge of Civil Matters in




                                            3
18-11094-scc        Doc 292       Filed 02/24/21 Entered 02/24/21 19:27:40        Main Document
                                               Pg 4 of 9


Mexico City in the Concurso Mercantil (the “Mexican Judge”), pursuant to Article 207 of Ley de

Concursos Mercantiles (the “Concurso Law”), the Mexican insolvency and bankruptcy law,

pursuant to which NT Refectio offered to purchase certain assets of the Debtors (the “Assets”),

including the claims of the Debtors which are the subject of the Adversary Proceedings;

        WHEREAS, on March 9, 2020, the Court entered the Stipulation and Order [Docket

No. 280] providing for the extension of the stay of all deadlines in the Chapter 15 Proceedings,

including, without limitation, the Adversary Proceedings, from March 9, 2020 to no earlier than

ninety (90) days following March 9, 2020 (i.e., June 8, 2020); 2

        WHEREAS, on June 4, 2020, this Court entered the Second Stipulation and Order

[Docket No. 280], which extended the stay of all deadlines in the Chapter 15 Proceedings to no

earlier than ninety (90) days following June 1, 2020 (i.e., August 31, 2020); 3

        WHEREAS, on August 31, 2020, this Court entered the Third Stipulation and Order

[Docket No. 288], which extended the stay of all deadlines in the Chapter 15 Proceedings to no

earlier than ninety (90) days following August 31, 2020 (i.e., November 30, 2020); 4

        WHEREAS, the Mexican Judge subsequently dismissed the Prior Bid, consistent with

the opinion of Mexico’s Federal Institute of Specialists for Insolvency Procedures (Instituto

Federal de Especialistas de Concursos Mercantiles or “IFECOM”) that the Prior Bid should be

dismissed due to it (a) not specifying a precise bid amount and (b) incorporating a credit bid of

certain claims that were subject to appeal in Mexico;

        WHEREAS, on November 26, 2020, AMA Capital Partners, LLC submitted a new bid

for the Assets, including the claims of the Debtors which are the subject of the Adversary



2
    See Fed. R. Bankr. P. 9006(a)(1).
3
    See Fed. R. Bankr. P. 9006(a)(1).
4
    See Fed. R. Bankr. P. 9006(a)(1).


                                              4
18-11094-scc       Doc 292     Filed 02/24/21 Entered 02/24/21 19:27:40            Main Document
                                            Pg 5 of 9


Proceedings;

          WHEREAS, on November 30, 2021, this Court entered the Fourth Stipulation and

Order [Docket No. 290], which extended the stay of all deadlines in the Chapter 15 Proceedings

to no earlier than ninety (90) days following November 28, 2020 (i.e., February 26, 2021); and

          WHEREAS, the Parties have discussed and agreed to a further stay of all deadlines in the

Chapter 15 Proceedings, including, without limitation, the Adversary Proceedings, from the Entry

Date to and through the date that is ninety (90) days following the Entry Date (the “Termination

Date”).

                                          STIPULATION

          NOW, THEREFORE, the Parties hereby STIPULATE AND AGREE as follows:

          1.     The stay of all deadlines in the Chapter 15 Proceedings, including, without

limitation, the Adversary Proceedings, will be deemed extended from the Entry Date to and

through the Termination Date.

          2.     This Stipulation may be executed in counterparts, each of which shall be deemed

an original, and evidence of this Stipulation may be exchanged by fax or by electronic transmission

of a scanned copy of the signature pages or by exchange of originally signed documents.

          3.     Each person who executes this Stipulation represents and warrants that he or she is

duly authorized and has the requisite authority to execute and deliver this Stipulation on behalf of

such Party and to bind his or her respective Party to the terms and conditions of this Stipulation.

          4.     This Stipulation does not waive any of the undersigned defendants’ available

defenses and objections to these proceedings, including without limitation, available defenses on

the grounds of lack of personal jurisdiction, insufficiency of process, and insufficiency of service

of process;




                                              5
18-11094-scc     Doc 292     Filed 02/24/21 Entered 02/24/21 19:27:40             Main Document
                                          Pg 6 of 9


       5.      This Stipulation shall be entered on the respective dockets for each of the Adversary

Proceedings, as defined above;

       6.      This Stipulation constitutes the entire agreement between the Parties with respect

to the matters addressed herein and may not be modified except in a writing signed by the Parties.



                                       [Signatures Follow]




                                             6
18-11094-scc     Doc 292     Filed 02/24/21 Entered 02/24/21 19:27:40     Main Document
                                          Pg 7 of 9


       IN WITNESS WHEREOF, the Parties hereto have caused this Stipulation to be executed

as of the day and year written below.


Dated: February 24, 2021

                                         /s/ Frederick D. Hyman
                                         Frederick D. Hyman, Esq.
                                         DUANE MORRIS LLP
                                         1540 Broadway
                                         New York, NY 10036-4086
                                         Telephone: 212 692 1063
                                         Facsimile: 212 692 1063

                                         -and-

                                         Rosa M. Ertze, Esq.
                                         Evangelos Michailidis, Esq.
                                         DUANE MORRIS LLP
                                         1540 Broadway
                                         New York, NY 10036-4086
                                         Telephone: (212) 692-1000
                                         Facsimile: (212) 692-1020

                                         Counsel for the Foreign Representative


                                         /s/ Andrew N. Rosenberg
                                         Andrew N. Rosenberg
                                         Aidan Synnott
                                         William A. Clareman
                                         Michael J. Colarossi
                                         PAUL, WEISS, RIFKIND, WHARTON
                                         & GARRISON LLP
                                         1285 Avenue of the Americas
                                         New York, New York 10019
                                         Telephone: (212) 373-3000
                                         Facsimile: (212) 757-3990

                                         Counsel for Defendants AMA Capital Partners,
                                         LLC, Alterna Capital Partners, LLC, Maritime
                                         Finance Company, Ltd., Asia Research and Capital
                                         Management, Ltd., CQS (UK), Alp Ercil, GHL
                                         Investments (Europe) Ltd., Ship Finance
                                         International Ltd., Kristan Bodden, and Paul
                                         Matison Leand, Jr.
18-11094-scc   Doc 292   Filed 02/24/21 Entered 02/24/21 19:27:40     Main Document
                                      Pg 8 of 9


                                     /s/ Shmuel Vasser
                                     Allan S. Brilliant
                                     Shmuel Vasser
                                     David A. Kotler
                                     DECHERT LLP
                                     1095 Avenue of the Americas
                                     New York, NY 10036-6797
                                     allan.brilliant@dechert.com
                                     shmuel.vasser@dechert.com
                                     david.kotler@dechert.com
                                     Tel: (212) 698-3500
                                     Fax: (212) 698-3599

                                     Attorneys for Oro Negro Primus PTE. Ltd., Oro
                                     Negro Laurus PTE. Ltd., Oro Negro Fortius PTE
                                     Ltd., Oro Negro Decus PTE. Ltd., Oro Negro
                                     Impetus PTE. Ltd., Roger Bartlett, Roger Hancock,
                                     and Hunter Cochrane, Jr.


                                     /s/ Jay B. Kasner
                                     Jay B. Kasner
                                     Scott D. Musoff
                                     George Zimmerman
                                     SKADDEN, ARPS, SLATE, MEAGHER & FLOM
                                     LLP
                                     One Manhattan West
                                     New York, NY 10001-8602
                                     Telephone: 212-735-2628
                                     Facsimile: 917-777-2628

                                     Counsel for Defendant John Fredriksen


                                     /s/ Marshall R. King
                                     Marshall R. King
                                     Matthew Kelsey
                                     GIBSON DUNN & CRUTCHER LLP
                                     200 Park Avenue
                                     New York, NY 10166-0193
                                     Telephone: 212-351-4000
                                     Facsimile: 212-351-4035

                                     Counsel for Defendant Contrarian Capital
                                     Management, LLC




                                     2
18-11094-scc   Doc 292   Filed 02/24/21 Entered 02/24/21 19:27:40      Main Document
                                      Pg 9 of 9


                                      /s/ Robert H. Trust
                                      Margot Schonholtz
                                      Robert H. Trust
                                      LINKLATERS LLP
                                      1345 Avenue of the Americas
                                      New York, NY 10105
                                      Telephone: 212-903-9043
                                      Facsimile: 212-903-9100

                                      Counsel for Defendant Nordic Trustee AS

                                      /s/ Eric J. Snyder
                                      Jay S. Auslander
                                      Eric J. Snyder
                                      WILK AUSLANDER LLP
                                      1515 Broadway, 43rd Floor
                                      New York, NY 10036
                                      Telephone: 212-981-2300
                                      Facsimile: 212-752-6380

                                      Counsel for Defendants Fintech Advisory, Inc. and
                                      Seadrill Limited

                                      /s/ Steven F. Molo
                                      Steven F. Molo
                                      Jessica Ortiz
                                      Justin M. Ellis
                                      Lauren M. Weinstein
                                      MOLO LAMKEN LLP
                                      430 Park Avenue
                                      New York, NY 10022
                                      Telephone: 212-607-8160
                                      Facsimile: 212-607-8161

                                      Counsel for Defendant Andres Constantin Antonius
                                      Gonzalez


SO ORDERED, this ____ day of ________, 2021


                                      ____________________________________
                                      HONORABLE SHELLEY C. CHAPMAN
                                      UNITED STATES BANKRUPTCY JUDGE




                                     3
